Name: Commission Regulation (EEC) No 1050/84 of 13 April 1984 amending Regulation (EEC) No 900/84 with regard to certain monetary compensatory amounts and coefficients to be applied in the case of milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 102/38 14. 4 . 84Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1050/84 of 13 April 1984 amending Regulation (EEC) No 900/84 with regard to certain monetary compen ­ satory amounts and coefficients to be applied in the case of milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 900/84 (3) ; Whereas in part 5 of Annex I to Regulation (EEC) No 900/84 certain amounts and coeffi ­ cients were set to take account of a price level resulting from the granting of aid that is lower than the intervention prices for skimmed-milk powder ; whereas, following deci ­ sions of the Council , Commission Regulation (EEC) No 974/84 (4) increased the aid for skimmed-milk powder used as feed for calves ; whereas, consequently, the monetary amounts and the coefficients applying to them must be adjusted ; whereas, in order to prevent disturbance of the market, application of the old monetary compensatory amount should be permitted on skimmed-milk powder, bought in the previous marketing year, that is to be processed into feed for pigs and poultry ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In part 5 of Annex I to Regulation (EEC) No 900/84 :  the coefficient of '0,54' given in the first paragraph of note (') is replaced by '0,56',  the following sentence is added to the second paragraph of note (') : 'However the coef ­ ficient of 0,18 and the monetary compensatory amount applicable on 1 April 1984 shall remain valid up to and including 12 May 1984 in respect of skimmed-milk powder purchased from the German intervention agency before 2 April 1984.'  the table in note (6) is replaced by the following table : (') OJ No L 106, 12 . 5 . 1971 , p. 1 . ( 2) OJ No L 90 , 1 . 4. 1984, p. 1 . ( 3) OJ No L 92, 2. 4. 1984, p. 2. (4) OJ No L 99 , 11 . 4. 1984, p. 6 . 14. 4 . 84 No L 102/39Official Journal of the European Communities Content by weight in powdered or granulated milk (excluding whey) in the finished product of : Germany DM/ 100 kg Nether ­ lands Fl / 100 kg United Kingdom £/ 100 kg Belgium/ Luxem ­ bourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg Greece Dr/ 100 kg Ireland £Irl/ 1 00 kg More than 1 2 % but less than 30 % 30 % or more but less than 50 % 50 % or more but less than 70 % 70 % or more but less than 80 % 80 % or more but less than 88 % 88 % or more 3,73 7,46 11,19 13,99 15,67 16,79 1,78 3,55 5,33 6,66 7,46 8,00 1,29 2,58 3,87 4,83 5,41 5,80  the coefficient of ' 1,84 given in the first and third paragraphs following the table in note (6) is replaced by ' 1,79',  the coefficient of '0,28 ' given in the second paragraph following the table in note (6) is replaced by '0,27'. Article 2 This Regulation shall enter into force on 16 April 1984. However, at the request of interested parties, the provision set out in the second indent of Article 1 shall be applicable from 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 April 1984. For the Commission Poul DALSAGER Member of the Commission